Title: To Alexander Hamilton from William S. Smith, 27 October 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major Genl. Hamilton
            Sir
            Union Camp New Jersey Octr. 27th. 1799
          
          Lieutenant Ladlie having a few days past placed himself within my command, I have arrested him agreeable to your orders, understanding that there is no probability of Captn. Landons being able to obey the orders I sent him, in consequence of Civil process, considering the particular situation of Lieut. Hoffman, and the situation of other questions within the sphere of my command, it is my duty to State to you the necessity of giving existance to a General Court Martial. Not wishing to presume upon my real or imaginary situation, I would solicit your instructions, relative to the Latitude of the General orders of the thirteenth of June Last; If those orders, place me in a situation to give existance to General Courts Martial, I have no disposition to shrink from that duty—If on the other hand, you should chose them to spring from your order, I shall cheerfully acquiese; soliciting a prompt arrangement upon this question; and if the Station I have the honor of being placed in, is so detached, from the Army of the United states, as that the ordinary police of my Camp is of Necessity, distinct; I shall consider myself obliged, by your particular instructions, relative to General and Brigade Courts Martial, by which I shall cheerfully regulate my conduct—Lieutenant Livingston being detached on particular business to New York, will call on Thursday for any communications that may be addressed to this Camp—
          I have the Honor to be With Great Respect Sir Your Most Obedient & very Hble. Servt.
          
            W. S. Smith 12th. Regt
          
        